Title: General Orders, 29 May 1780
From: Washington, George
To: 



Head Quarters Morristown Monday May 29th 1780
Parole Mexico  Countersigns Mars; W.

[Officers] Of the Day Tomorrow[:] Lieutenant Colonel Commandant Sherman[,] Major Chapman[,] Brigade Major 1st Connecticut brigade
Colonel Meigs is appointed President of the General Court Martial vice Colonel Ganzevoort and Lieutenant Colonel Sumner vice Lieutenant Colonel Willet; a Captain from Hand’s Brigade and a Sub. from the 2d Pennsylvania vice a Captain and Sub. from Clinton’s.
The Court martial whereof Colonel Meigs is President to assemble at Lieutenant Colonel Willet’s Hut.
General Orders will be issued at Colonel Cortlandt’s.
